ACCEPTED
                                                                                          03-14-00701-CR
                                                                                                  4839116
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    4/10/2015 10:16:52 AM
                                                                                         JEFFREY D. KYLE
                                                                                                   CLERK




                               NO. 03-14-00701-CR                FILED IN
                                                          3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
STATE OF TEXAS                            §     IN THE
                                                          4/10/2015 10:16:52 AM
                                          §                   JEFFREY D. KYLE
vs.                                       §     THIRD COURT        Clerk
                                          §
BARRY PIZZO                               §     OF APPEALS


         MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

         Now comes Barry Pizzo, Appellant in the above styled and numbered cause,

and moves this Court to grant an extension of time to file appellant's brief, pursuant

to Rule 38.6 of the Texas Rules of Appellate Procedure, and for good cause shows

the following:

         1.   This case is on appeal from the 207th Judicial District Court of Co mal

County, Texas.

         2.   The case below was styled the STATE OF TEXAS vs. Barry Pizzo,

and numbered CR2013-146.

         3.   Appellant was convicted of Two Counts of Tampering with Evidence.

         4.   Appellant was assessed a sentence of Life on 7th day of October,

201 4.

         5.   Notice of appeal was given on November 4, 2014.
       6.     The clerk's record was filed on February 5, 20 15; the reporter's record

was filed on March 11,2015.

       7.     The appellate brief is presently due on April 10.2015.

       8.     Appellant requests an extension of time of 90 days from the present

date, i.e. July 9, 2015.

      9.      No extension to file the brief has been received in this cause.

       10.    Defendant is currently incarcerated.

       11.    Appellant relies on the following facts as good cause for the requested

extension: Atanacio Campos has a full trial schedule and other appeals that he

needs to attend to.

       12.   Appellant has communicated the Office of the Comal County

Criminal District Attorney and they stated they had no objection to an extension of

time in this cause.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        ATANACIO CAMPOS
                                        P.O. Box 310859
                                        New Braunfels, TX 78131
                                        Tel: (830) 620-1515
                                        Fax: (830) 620-5334
                                          atanacio@aol.com
                                          Attorney for Barry Pizzo


                         CERTIFICATE OF SERVICE

      This is to certify that on April 9, 201 5, a true and con·ect copy of the above

and foregoing document was served on the District Attorney's Office, Coma]

County, bye-service to tharpj@co.comal..tx.us
STATE OF TEXAS                            §
                                          §
COUNTY OF COMAL                           §


                                   AFFIDAVIT

      BEFORE ME, the undersigned authority, on th is day personally appeared

Atanacio Campos, who after being duly sworn stated:

      "I am the attorney for the appe llant in the above numbered and

      entitled cause. I have read the foregoing Motion To Extend Time to

      File Appellant's Brief and swear that all of the allegations of fact

      contained therein are true and correct."




      SUBSCRIBED AND SWORN TO BEFORE ME on                      -L-
                                                                 A+~ft
                                                                    : :;:. .t.:. ./____:;_/_{)_ _
2015, to certify which w itness my hand and seal of office.



                                       Notary Public, State of Texas